Citation Nr: 0734508	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative joint disease 
of the entire spine, claimed as back and neck condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Van Stewart, Counsel
INTRODUCTION

The veteran had active military service from February 1954 to 
February 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2002 and June 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  By an April 1998 rating decision the RO denied service 
connection for degenerative joint and disc disease of the 
entire spine; the veteran did not appeal the denial of 
service connection.  

2.  The evidence received since the April 1998 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  The evidence of record shows that it is at least as 
likely as not that the veteran's current back disability is 
related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for degenerative joint 
disease of the entire spine.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.303, 3.156 (2007).  

2.  The veteran has degenerative joint disease of the spine 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  Notwithstanding the foregoing, the 
Board notes that the veteran was, in fact, apprised of the 
provisions of the VCAA in correspondence dated in January 
2003, February 2003, May 2004, December 2004, and March 2006, 
including the requirement that new and material evidence be 
received in order to reopen a claim.  Moreover, since the 
Board's decision constitutes a complete grant of the benefit 
sought on appeal, there is no further assistance or 
development required in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Where a chronic disorder is not shown to have existed during 
service, as is the case here, it may still be service 
connected if (1) it is observed in service or an applicable 
presumptive period; (2) a continuity of symptomatology is 
demonstrated thereafter, and (3) competent evidence relates 
the present disorder to that symptomatology.  See 38 C.F.R. 
§ 3.303(b).  However, establishing continuity of 
symptomatology still requires medical evidence on issues of 
medical judgment, such as diagnosis or etiology of disease.  
See Savage v. Gober, 10 Vet.App. 488, 495-97 (1997); Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

The veteran avers that he was injured in a parachuting 
accident at Ft. Campbell, Kentucky around July 1954.  He 
contends that he was treated in the field and then taken to 
the base hospital where he was seen but not x-rayed, and 
given three days bed rest.  He has said that the pain 
disappeared after a few days and that he then continued with 
his military duties.  The veteran's service medical records 
(SMRs) do not show any treatment while stationed at Ft. 
Campbell.  (The Board notes here that the veteran seems to be 
under the impression that his SMRs were destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  That 
is not the case.  The veteran's SMRs are of record.  Although 
they show evidence of fire damage at the edges, they are 
otherwise intact and readable.)  

(The Board notes in passing that the veteran has stated that 
he initially met with a VA representative in 1957 with the 
intent to apply for service connection for his spine 
disability, but chose not to when he was told that he might 
receive a 50% to 60% disability rating, which took to mean 
50% to 60% of his active duty base pay, which had been $86 
per month.)  

The veteran was previously denied service connection for this 
disability in a rating decision dated in April 1998.  The 
evidence of record at the time of that decision consisted of 
the veteran's SMRs and treatment records from J.H., M.D., 
R.S., M.D., and J.M., M.D., all dated in February 1997.  

While there was medical evidence of a current back disability 
at the time of the April 1998 rating decision, service 
connection was denied because the RO found that there was no 
evidence of complaints or treatment in service or in the one-
year presumptive period following service.  The veteran did 
not appeal that rating decision, and it is thus a final 
decision.    

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Considerable evidence and argument has been added to the 
record since the denial of service connection in April 1998, 
some of which rises to the level of new and material evidence 
that raises a reasonable possibility of substantiating the 
claim and warrants reopening and reconsideration of the 
claim.  Specifically, an August 2007 letter from J.P., M.D., 
the veteran's uncle, relates that he has treated the veteran 
over many years.  Dr. J.P. noted that "right after" the 
veteran's release from military service he came to Dr. J.P.'s 
office complaining of pain in his back and neck.  Dr. J.P. 
wrote in his statement that he sent the veteran to have x-
rays taken of his lumbosacral and cervical spine.  Dr. J.P. 
avers that the x-rays showed herniated disk and tears in the 
annulus fibrosis at L-3/L-4, and, to a lesser degree in L-5, 
and also showed an extended bulge in C-1/C-2 in his neck.  
Dr. J.P. also stated that he told the veteran at the time 
that he should take the x-rays to the local VA hospital 
because he felt the injuries were service related.  Dr. J.P. 
additionally noted that he provided treatment and 
recommendations for the veteran's back condition from 1957 
through 1968, and that, on his recommendation, the veteran 
sought treatment from a chiropractor, Dr. R.M., who treated 
the veteran from 1964 to 2007.  The veteran was also treated 
by the veteran's son, A.P., M.D., an orthopedic surgeon, from 
1980 to 1993.  

The Board finds that the statement from Dr. J.P. is new in 
that it was not of record at the time of the April 1998 
denial of service connection.  The Board also finds that this 
new evidence is material in that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
that there was evidence of an injury that was probably within 
the one year presumptive period, and that there was 
continuity of symptomatology from just after the veteran left 
active duty until the present.  Thus, the Board finds that 
new and material evidence to reopen a claim of service 
connection for the veteran's claimed back disability has been 
presented, and the claim is therefore reopened.  

As noted, service connection generally requires medical 
evidence of a current disability, medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Caluza, supra.  Where, as here, a chronic 
disorder is not shown to have existed during service, it may 
still be service connected if  it is observed during an 
applicable presumptive period, a continuity of symptomatology 
is demonstrated thereafter, and competent medical evidence 
relates the present disorder to that symptomatology.  

As to the first element required for establishing service 
connection, medical evidence of a current disability, the 
Board notes that there is ample evidence of a current back 
disability.  Specifically, the veteran underwent a VA 
examination in February 2005.  After a detailed examination, 
the examiner diagnosed degenerative arthritis, disk disease 
of both the cervical and lumbar spine.  Presence of current 
cervical and lumbar spine disabilities is thus established.  

As noted, the veteran's SMRs are silent regarding any in-
service back or neck injuries.  The Board therefore has 
considered whether service connection exists based on 
continuity of symptomatology.  The Board finds the statement 
from Dr. J.P. persuasively establishes that the veteran's 
symptomatology was observed by him, as likely as not 
beginning during the one-year presumptive period following 
service.  Dr. J.P.'s statement, as well as other evidence of 
record, also indicates that there has been continuity of 
treatment, and therefore, by extension, symptomatology, since 
shortly after the veteran left military service.  

As to the remaining element, the Board finds that there is 
competent medical evidence that relates the veteran's present 
spine disorder to the symptomatology he has experienced since 
his military service.  Specifically, the Board notes that Dr. 
J.P. opined that the back disability that he first diagnosed 
shortly after the veteran left military service was related 
to the parachuting accident the veteran described to him.  

A June 2003 letter from the chiropractor, Dr. R.M., stated 
that he began treating the veteran for low back pain in 1963.  
Based on the veteran's account of an in-service parachuting 
accident, Dr. C. opined that the veteran's chronic 
debilitating progressive degenerative process associated with 
a probable disc involvement is etiologically related to that 
parachuting accident.  

Finally, the Board notes that the February 2005 VA examiner 
could not substantiate the veteran's claimed in-service 
injury, and therefore declined to opine that the current back 
disability was related to his military service.  However, in 
a sentence that is not a model of clarity, the examiner noted 
that the veteran's "present diagnosis is, however, with a 
parachute injury or could also occur following deterioration 
of the neck and lumbar spine with age as occurs in normal 
people."  This examiner thus implies that, if there had been 
hard evidence in the veteran's file of an in-service 
parachuting injury as described by the veteran, the veteran's 
current neck and lumbar spine disabilities would be 
consistent with such an accident.   

For the foregoing reasons, taking into account all of the 
credible lay and medical evidence of record, and giving the 
veteran every benefit of the doubt, the Board finds that 
service connection for degenerative joint disease of the 
entire spine is warranted.  


ORDER

Service connection for degenerative joint disease of the 
entire spine, claimed as back and neck condition, is granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


